PD-1007-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                        Transmitted 8/4/2015 2:39:29 PM
                                                                          Accepted 8/7/2015 9:29:31 AM
                                                                                         ABEL ACOSTA
 JEFFREY DOCK WRIGHT                        §    IN THE COURT OF                                 CLERK
                                            §
 VS.                                        §    CRIMINAL APPEALS
                                            §
 THE STATE OF TEXAS                         §    AUSTIN, TEXAS


                                MOTION TO
                     EXTEND TIME TO FILE APPELLANT’S
                PRO SE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's pro se Petition for Discretionary

Review, pursuant to Rule 68.2 and 10.5(b) of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

1.     This case is on appeal from the 241st Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State v. Jeffrey Dock Wright and numbered 241-

       1880-13.

3.     Appellant was convicted of Possession of a Controlled Substance.

4.     Appellant was assessed a sentence of ten (10) years confinement in the Texas

       Department of Criminal Justice-Institutional Division.

5.     The opinion was issued by the Court of Appeals on July 8, 2015.

6.     The Appellant’s Petition for Discretionary Review is due on August 7, 2015.

7.     Appellant requests an extension of time due to the following facts and

       circumstances. On the date of the opinion, according to the Texas Department

       of Criminal Justice website, Mr. Wright was in custody at the Hutchins Unit.

       In compliance with Tex. R. App. P. 48.4 Counsel mailed the copy of the opinion

       and judgment as well as information regarding his right to file a pro se Petition

       for Discretionary Review to that address. Apparently while this letter was in

       transit, Mr. Wright was brought back to the Smith County Jail on a bench
       warrant for non-payment of child support. However, on July 16, 2015, Cousnel

       received the return receipt from the Hutchins Unit where the letter had been

       accepted, and he notified the Court of Appeals that Rule 48.4 had been complied

       with in all respects. On August 4, 2015, the unopened letter containing the

       opinion and judgment of the Court of Appeals was returned to counsel with the

       notation that Mr. Wright was now in the custody of the Smith County Jail.

       Counsel has mailed another copy of the opinion and letter in compliance with

       Rule 48.4 to Mr. Wright at the Smith County Jail.

12.    Appellant prays that this Court grant this Motion to Extend Time to File

       Appellant’s Pro Se Petition for Discretionary Review for a period of sixty (60)

       days, and for such other and further relief as the Court may deem appropriate.

                                                Respectfully submitted,



                                                _/s/ James Huggler__________________
                                                James Huggler
                                                100 E. Ferguson, Suite 805
                                                Tyler, Texas 75702
                                                903-593-2400
                                                903-593-3830 fax
                                                Jhugglerlaw@sbcglobal.net



                            CERTIFICATE OF SERVICE


       This is to certify that on August 4, 2015, a true and correct copy of the above and

foregoing document was served on Michael West, Smith County District Attorney's

Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand delivery,

or electronic filing.



                                                _/s/ James Huggler________________
                                                James Huggler